UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4648


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRANTONIO LEE BRUNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cr-00260-FL-1)


Submitted:   August 19, 2016                 Decided:    September 2, 2016


Before GREGORY,   Chief   Judge,    and   DUNCAN        and   AGEE,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Chief Appellate Attorney, Jennifer C. Leisten, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant.   John
Stuart Bruce, Acting United States Attorney, Jennifer P.
May-Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Frantonio    Lee    Brunson     pled    guilty     to   possession    of   a

firearm by a convicted felon, 18 U.S.C. § 922(g) (2012).                    He was

sentenced to 96 months in prison.                 Brunson appeals, challenging

his sentence on two grounds.           We affirm.

                                           I

       “[A]ny sentence, within or outside of the Guidelines range,

as a result of a departure or a variance, must be reviewed by

appellate   courts      for    reasonableness       pursuant   to   an    abuse   of

discretion standard.”          United States v. Diosdado-Star, 630 F.3d
359, 365 (4th Cir. 2010); see also Gall v. United States, 552
U.S. 38, 51 (2007).           This review requires consideration of both

the procedural and substantive reasonableness of the sentence.

Diosdado-Star, 630 F.3d at 363.                We first decide whether the

district    court   correctly      calculated       the   defendant’s     advisory

Guidelines range, considered the relevant 18 U.S.C. § 3553(a)

(2012) factors, analyzed the arguments presented by the parties,

and    sufficiently       explained    the     selected    sentence.         United

States v. Lynn, 592 F.3d 572, 575-76 (4th Cir. 2010).                        If we

conclude    that    a   sentence      is   free    of   significant      procedural

error, we then consider its substantive reasonableness.                     Id. at

575.




                                           2
                                       II

     Brunson first claims that the district court erred when it

enhanced his offense level by four levels because he possessed

the firearm in connection with drug trafficking.                  The relevant

Guideline    provides   for   such     an    enhancement    if   the   defendant

“used or possessed any firearm . . . in connection with another

felony      offense.”         U.S.      Sentencing      Guidelines         Manual

§ 2K2.1(b)(6)(B) (2014).

     In     assessing   the   district        court’s   application     of    the

Guidelines, we review the district court’s factual findings for

clear error and its legal conclusions de novo.               United States v.

Horton, 693 F.3d 463, 474 (4th Cir. 2012).                 We will find clear

error only if, on the entire evidence, “we are left with the

definite and firm conviction that a mistake has been committed.”

Id. at 631 (internal quotation marks omitted).

     A firearm is possessed in connection with another offense

“if the firearm . . . facilitated, or had the potential of

facilitating,     another     felony        offense.”   USSG     § 2K2.1     cmt.

n.14(A).     “[T]he firearm must have some purpose or effect with

respect to the . . . crime; its presence or involvement cannot

be the result of accident or coincidence.”                   United States v.

Hampton, 628 F.3d 654, 663 (4th Cir. 2010) (internal quotation

marks omitted).     The enhancement applies when the other felony

offense is a “drug trafficking offense in which a firearm is

                                        3
found in close proximity to drugs, drug-manufacturing materials,

or drug paraphernalia.”               USSG § 2K2.1 cmt. n.14(B).

     The    district        court      did    not        clearly      err   in       finding    that

Brunson used the firearm to facilitate drug trafficking.                                         The

firearm was found in close proximity to marijuana and baggies,

which are commonly used by drug traffickers to package drugs.

Further, Brunson had over $2000 in cash on his person, and the

cash was in denominations typically used by drug traffickers.

                                                  III

     Brunson’s Guidelines range was 70-87 months.                                    The district

court imposed a variant sentence of 96 months primarily because

Brunson’s criminal history score did not adequately reflect the

extent     of   his    past       offenses.              “Regardless            of    whether    the

district    court      imposes        an    above,           below,   or    within-Guidelines

sentence,       it    must       place       on        the    record       an     individualized

assessment based on the particular facts of the case before it.”

United   States       v.    Carter,        564 F.3d 325,    330   (4th       Cir.     2009)

(internal quotation marks omitted).                               While the “individualized

assessment      need       not   be    elaborate             or    lengthy,      . . .    it     must

provide a rationale tailored to the particular case . . . and

adequate to permit meaningful appellate review.”                                     Id. (internal

quotation marks omitted).

     Having      carefully        reviewed         the        sentencing        transcript,      the

presentence investigation report, and the arguments of counsel,

                                                   4
we conclude that the sentence was reasonable.                We note, as did

the   district   court,   that   Brunson   had   an    extensive     criminal

history, and that many of his past offenses, including multiple

drug offenses, were not included in his criminal history score.

The district court’s explanation for imposing a variant sentence

was sufficient, and we discern no abuse of discretion in the

imposition of the 96-month sentence.

                                    IV

      We   therefore   affirm.     We    dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                    5